Citation Nr: 0311576	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-01 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with angina, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from February 1952 to February 
1956 and from January 1959 to November 1975.

The Board of Veterans' Appeals has developed evidence in 
support of the veteran's claim pursuant to regulation 
authorizing the Board to do so.  38 C.F.R. § 19.9 (2002).  A 
subsequent binding court ruling found that elements of the 
regulation were inconsistent with a controlling statute and 
therefore invalid.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant to the 
Federal Circuit's decision, the RO must make the initial 
adjudication of the evidence the Board has obtained where the 
Board has not obtained a waiver from the appellant.  
VAOPGCPREC 1-2003.

Accordingly, the case is REMANDED for the following action:

1.  Review the file to ensure compliance 
with the VCAA, including implementation 
of the notice requirements of 38 U.S.C. 
§ 5102 as set forth in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
assistance in developing the record 
consistent with 38 U.S.C. § 5103 and 
5103A; see 38 C.F.R. § 3.159 (2002).

2.  Readjudicate the claim, and determine 
whether it may now be allowed.  If not, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




